Title: To Benjamin Franklin from John Ross, [November 1765]
From: Ross, John
To: Franklin, Benjamin


Dear Sir,
[November 1765]
In the Midst of our Confusions, You will permit me to trouble You with the reading a line from me also, but to give You a Regular Course of Intelligence Concerning our affairs, is What I will not Attempt, as I hate Writing Very much, and leave that to Mr. Hughes our Welsh Squire, who upon Honour has fought the Battle Manfully, and I think there is not his Second to be found in this City who wou’d have so Skillfully parry’d their Several Attacks. The Outrages and Violences to the Eastward are Monstrous those among us, have been trifling, and no Injury done to persons or property: One point seems Setled, no Stamp paper is to be Used, and I think that man who first Asks for them, will loose his [Life?]. Many people press to have all officers proceed in their [Busine]ss, as if no such Act had pass’d, but in this I have declared [my Di]ssent, and pray to be Excused, for this plain Reason, if the Crown [is deter]mined to Enforce the [Act] they will also Enforce the penalties [and prose] cute Every offender. I Wish Sincerely the Act may be [repeale]d, but in Your Words, I fear that is hoping too much.
[The] Jubilee Year for Debtors is Come. None will pay, as they know [they ca]nnot be Sued, While others Publickly go off with all their [Goods and] nothing to hinder them, all this the people Say they will [accept?] as temporary losses, but taking the Stamps will make [them perpe]tual Slaves. Not one Writ has issued from any [torn] the [torn] Instant, nor will any issue [torn] finds [remainder missing.]
